NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN SAMUEL GALDAMEZ-SERPAS,                   No.    20-70982

                Petitioner,                     Agency No. A206-496-253

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Edwin Samuel Galdamez-Serpas, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Galdamez-Serpas

established changed or extraordinary circumstances to excuse his untimely asylum

application. See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4)-(5). Thus,

Galdamez-Serpas’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Galdamez-

Serpas failed to establish he suffered harm that rises to the level of persecution.

See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . .

constitute past persecution in only a small category of cases, and only when the

threats are so menacing as to cause significant actual ‘suffering or harm.’” (citation

omitted)). Substantial evidence also supports the agency’s determination that

Galdamez-Serpas failed to establish that the harm he fears would be on account of

a protected ground, including membership in his proposed employment-based

social groups. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (a petitioner’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang


                                           2                                    20-70982
members bears no nexus to a protected ground”).

      In his opening brief, Galdamez-Serpas does not challenge the agency’s

determination that he failed to establish a clear probability of future persecution on

account of an actual or imputed political opinion. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived).

      Thus, Galdamez-Serpas’s withholding of removal claim fails.

      In light of this disposition, we do not reach Galdamez-Serpas’s remaining

contentions as to withholding of removal. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Galdamez-Serpas failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as

unsupported by the record Galmadez-Serpas’s contention that the IJ erred in its

analysis of his claim.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.


                                          3                                    20-70982